JACK B. WEINSTEIN, Senior District Judge.
The application of Courtroom View Network (“CVN”), made pursuant to Local Rule 1.8, to provide audio-visual coverage of the summary judgment hearing and the trial in this action is hereby GRANTED; subject to the following:
1. CVN will not cover those portions of witness testimony to which a party or the Bureau of Alcohol, Tobacco, Firearms & Explosives (“ATF”) reasonably objects. During such portions, CVN will turn off its sound and audio equipment. In the event the frequency of objections effectively bars coverage of a material part of the trial, CVN retains the right to seek appropriate relief from the Court.
2. CVN will provide the Court, as expeditiously as possible, with a CD-ROM of its coverage of the prior day’s proceedings.
3. CVN will lodge with the Clerk’s office, as expeditiously as possible, a CD-ROM of its coverage of the prior day’s proceedings.
4. Upon conclusion of the trial, CVN will provide, solely for their own personal use, counsel to each party, as well as to Intervenor, ATF, a CD-ROM of its coverage of the proceedings.
SO ORDERED.